Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 1 of 11 Page ID #1587




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


   DEANN ROBERSON,
   Plaintiff,

   v.                                                            Case No. 19–CV–00389–JPG–MAB

   ANDREW SAUL,
   Commissioner of Social Security,
   Defendant.

                                   MEMORANDUM & ORDER

         This is a Social Security disability appeal. Before the Court is Plaintiff Deann Roberson’s

  Brief. (ECF No. 23). Defendant Andrew Saul, Commissioner of Social Security, responded. (ECF

  No. 36). For the reasons below, the Court AFFIRMS the Commissioner’s disability decision.

                         I.      PROCEDURAL & FACTUAL HISTORY

         Roberson first applied for Social Security Disability Insurance Benefits and Supplemental

  Security Income in 2014. (Tr. 15, ECF No. 15). She alleged an onset date—when she first became

  disabled—of August 2013, and she did not claim a “closed period” of disability (i.e., a period of

  disability with a definite end date). (Id. at 241). The Social Security Administration denied both

  applications in July 2014 and denied reconsideration. (Id. at 15). Roberson then made a written

  request for a hearing before an administrative law judge (“ALJ”). (Id.). She also amended her onset

  date to January 2015. (Id. at 15, 240).

             A. Vocational & Medical History

         Roberson worked as a transportation security officer for six-and-a-half years before being

  laid off in 2013. (Id. at 44). She then worked as a housekeeper for about a year, but she stopped

  working due to anxiety, depression, and chronic pain in her lower back and left leg. (Id. at 46).
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 2 of 11 Page ID #1588




              Roberson underwent three surgeries to remedy her back pain. The first was a lumbar

  microdiscectomy at L4–5 in January 2015. 1 (Id. at 647). Two months later, she told her treating

  physician that she was feeling “significantly better than she was before” and that she was “very

  pleased with the results of the surgery.” (Id. at 801). But the pain returned by November, and an

  MRI showed “recurrent disc herniation at L4–5 . . . .” (Id. at 1297). Her physician informed her

  that if she went through a second surgery, there was “a 60% chance of being pain free after surgery

  and a 30% chance of have a major reduction in pain but not necessarily pain free, but the two

  combining to give a chance of a good outcome 90%.” (Id. at 1300).

              So in March 2016, Roberson underwent a second lumbar microdiscectomy at L4–5. (Id.).

  Her physician told her that she could resume normal activity with no restrictions after six weeks.

  (Id. at 1409). But one month later, Roberson returned to the emergency room complaining of

  decreased sensation in her left leg. (Id. at 881). Her physician determined that the second surgery

  caused left foot drop. 2 (Id.).

              In August, she underwent a third surgery: a transforaminal lumbar interbody fusion of L4–

  5. 3 For a while, it seemed that the surgery succeeded. By January 2017, a CT scan “demonstrate[d]

  good evidence of early bone fusion . . . .” (Id. at 1449). “She state[d] that her radicular pain has

  been relieved completely in the L5 distribution on the left” but “that she has some pain in the mid

  thoracic region and some difficulty with her cervical spine range of motion.” (Id. at 1448). Her


  1
       A microdiscectomy is “[a] surgical procedure performed with the aid of a microscope, in which part of or all of an
      intervertebral disk is removed.” Microdiscectomy, Attorney’s Dictionary of Medicine (2019). The procedure here
      involved the disk between the fourth and fifth lumbar vertebra.
  2
       Foot drop is the “inability to bend the forward portion of the foot upward, toward the shin, due to weakness or
      paralysis of the involved muscles.” Foot Drop, Attorney’s Dictionary of Medicine (2019).
  3
       A transforaminal lumbar interbody fusion is “[a] method of performing spinal fusion (joining of adjacent vertebrae
      to one another) through a posterior approach, through the lateral portion of the vertebral foramen (the central opening
      in a vertebra through which the spinal cord passes).” Transforaminal Lumbar Interbody Fusion, Attorney’s
      Dictionary of Medicine (2019). Again, the procedure here involved the disk between the fourth and fifth lumbar
      vertebra.


                                                            —2—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 3 of 11 Page ID #1589




  physician told her to return “on an as-need basis,” and he was “delighted at the excellent recovery

  she has had from surgery . . . .” (Id. at 1449).

              B. Hearing & Decision

          An ALJ conducted a hearing in October 2017. (Id. at 15, 240). Roberson testified that she

  still experiences chronic pain in her lower back and left leg that limits her movement. (Id. at 46).

  As a result, she stated that she cannot sit for more than 20 to 30 minutes before her “lower

  extremities go numb.” (Id. at 47). She questioned the accuracy of a 2016 physician’s note that

  suggested significant improvement after the third surgery: “It helped to the point where . . . I’m

  not hunched over but other than that I still have the pain and the nerve damage.” (Id. at 54). Finally,

  she testified that her average day consists of chores around the house, like cooking, washing

  laundry, and cleaning dishes; but she has trouble vacuuming because of the motions involved. (Id.

  at 51). She takes a 10- to 15-minute break between chores and spends the rest of the day watching

  television and socializing with her boyfriend. (Id. at 51, 54–55).

          In March 2018, after applying the five-step analysis used to determine whether an applicant

  is disabled, see 20 C.F.R. § 404.1520(a), the ALJ concluded that Roberson is not disabled, (Tr.

  15). At Step 1, the ALJ determined that Roberson has not engaged in substantial gainful activity

  since her alleged onset date in 2015. (Id. at 17). At Step 2, the ALJ evaluated Roberson’s conditions

  and concluded that she is suffering from the following severe impairments: “lumbar degenerative

  disc disease with radiculopathy status-post fusion, depression, anxiety, bipolar disorder, and post-

  traumatic stress disorder . . . .” (Id.). At Step 3, however, the ALJ determined that these

  impairments do not meet the statutory listing for presumptive disability. (Id. at 17–19).

          In evaluating Roberson’s residual functional capacity at Step 4, the ALJ determined that

  Plaintiff can still perform light work. (Id. at 19–25). Although Roberson’s impairments could




                                                     —3—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 4 of 11 Page ID #1590




  reasonably cause the symptoms she complains about (i.e., chronic back and leg pain), the ALJ

  found that her subjective reports about the intensity, persistence, and limiting effects of those

  symptoms are “not entirely consistent with the medical evidence and other evidence in the

  record . . . .” (Id. at 20–21).

          At Step 4, the ALJ considered three assessments that Roberson submitted to the Social

  Security Administration in 2014 and 2015. The first assessment was completed by her friend of

  ten years in 2014. (Id. at 265). She attested that Roberson performs “light physical housework”

  and “keeps up her hygiene.” (Id. at 266). She also stated that Roberson still socializes, both in

  person and electronically, and goes grocery shopping every week. (Id. at 269). Finally, she asserted

  that Roberson can walk for 15 minutes without needing a break. (Id. at 270).

          Roberson also completed the same assessment on herself in 2014. (Id. at 273). She checked

  the box confirming that she has “no problem” attending to her personal care. (Id. at 274). Every

  day, she tidies her home, washes laundry, cleans dishes, and makes the bed. (Id. at 275). It takes

  her up to two hours to complete these tasks, with “small sit down breaks.” (Id.). She also stated

  that she goes grocery shopping every week for at least an hour, (id. at 276); visits her family and

  friends, (id. at 277); and goes to the gas station, church, and the bank “on a regular basis,” (id.).

          Roberson completed the assessment again in 2015, but her responses changed. (Id. at 289).

  She stated that could no longer attend to her personal hygiene because she was dizzy and “off

  balance all the time,” (id. at 290), and could only walk for three minutes before needing a break,

  (id. at 293). Still, she stretches, watches television, cleans dishes, and washes laundry. (Id. at 290).

          The ALJ ultimately determined that these assessments went against other evidence on the

  record. (Id. at 21). The ALJ noted that, at the time of the alleged onset date, Roberson “reported

  that her symptoms were significantly better”; that her physician told her “to return only as needed




                                                  —4—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 5 of 11 Page ID #1591




  should symptoms return”; and that she “did not return to her surgeon in 2015.” (Id.). The ALJ then

  acknowledged that Roberson’s symptoms did return in 2016 and that an “MRI showed evidence

  of recurrent disc herniation . . . .” (Id.). The ALJ examined Roberson’s medical records and

  recognized that she “had continued symptoms of left weakness and left foot drop, and

  a . . . electromyogram showed evidence of L5 radiculopathy.” (Id.). But the ALJ also noted that

  Roberson “reported complete resolution of her L5 radicular pain, and significant improvement in

  her left foot drop and weaknesses” after the third surgery. (Id.). And when Roberson began

  complaining of pain again in 2017, medical records showed that “no foot drop was noted and [her]

  gait and station were normal.” (Id.). Viewing the evidence as a whole, the ALJ found that although

  Roberson still “has some limited range of motion,” her symptoms have greatly improved and “her

  strength and sensation appears intact.” (Id. at 22). The ALJ therefore determined that Roberson

  “appears capable of performing a range of light work despite her ongoing lower back pain, with

  some additional postural and environmental restrictions to prevent exacerbation.” (Id.).

         Along with the medical evidence, the ALJ also considered Roberson’s daily activities and

  determined that they “are inconsistent with debilitating conditions and allegations that she has been

  unable to work.” (Id. at 23). This included Roberson’s admissions that she is generally

  “independent in self-care and capable of performing daily tasks and household chores” such as

  washing laundry, preparing meals, and spending time with others. (Id.).

         Finally, the ALJ’s Step 4 analysis included a weighing of expert opinions. (Id.). Since the

  state agency medical consultants rendered their opinions before Roberson’s second and third

  surgeries, the ALJ scrutinized them more heavily, determining that Roberson is “more limited than

  determined by these consultants” and “should be precluded from hazards and excessive vibration

  to prevent exacerbation of her symptoms.” (Id.). The ALJ also gave “little overall weight to the




                                                —5—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 6 of 11 Page ID #1592




  post-surgical instructions and limitations” provided to Roberson after her surgeries because they

  “are impliedly temporary restrictions.” (Id.).

         In the end, the ALJ found that Roberson can still perform light work, including her previous

  job as a housekeeper. (Id. at 25–26). The ALJ therefore concluded that Roberson “has not been

  under a disability, as defined in the Social Security Act . . . .” (Id. at 27). Because the Appeals

  Counsel denied review, the ALJ’s decision became the final word of the Commissioner of Social

  Security. Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014). Roberson then appealed to this

  Court under 42 U.S.C. § 405(g), which authorizes judicial review of “any final decision of the

  Commissioner of Social Security.”

                                    II.      LAW & ANALYSIS

         The ALJ’s decision was supported by substantial evidence and exhibited the level of

  thoughtfulness expected of the Commissioner of Social Security. The decision reflected a thorough

  review of the evidence, addressing Roberson’s medical history, testimony, and subjective

  complaints. The ALJ also weighed the consultants’ opinions with a level hand. Even if a reasonable

  mind could have evaluated the record differently, the ALJ built a logical bridge from the evidence

  to the conclusion that Roberson is not disabled. The decision must stand.

             A. Legal Standard

         In reviewing the Social Security Administration’s benefits decisions, the Court treats its

  findings as conclusive “so long as they are supported by ‘substantial evidence.’ ” Beistek v.

  Berryhill, 139 S. Ct. 1148, 1152 (2019) (citing 42 U.S.C. § 405(g)). A decision is supported by

  substantial evidence if it contains sufficient evidence to support its factual determinations. See

  Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Put differently, substantial evidence means

  “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”




                                                   —6—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 7 of 11 Page ID #1593




  Richardson v. Perales, 402 U.S. 389, 401 (1971). This is a very deferential standard of review.

  Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). “It is the responsibility of the ALJ, not the

  reviewing court, to resolve conflicting evidence and to make credibility determinations.” Brewer

  v. Chater, 103 F.3d 1384 (7th Cir. 1997). The Court must only determine “whether the ALJ built

  an ‘accurate and logical bridge’ from the evidence to her conclusion that the claimant is not

  disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue, 539 F.3d

  668, 673 (7th Cir. 2008)).

             B. The Weight Given to Roberson’s Subjective Complaints Turned on
                Substantial Evidence

         An ALJ examines the entire case record when considering the intensity, persistence, and

  limiting effects of an individual’s symptoms. SSR 16–3P, 2016 WL 1119029, at *4 (Mar. 16,

  2016). This includes the objective medical evidence, the individual’s statements, statements and

  other information provided by medical sources and other persons, and any other relevant

  information in the individual’s case record. Id. But not every factor is relevant in every case; an

  ALJ need only discuss those factors that are “pertinent to the evidence of record.” Id. An ALJ may

  also consider the frequency of the claimant’s complaints, the frequency of the claimant’s attempts

  to receive treatment, and, if the claimant did not seek treatment, then why not. Id. Ultimately,

  “[t]he determination or decision must contain specific reasons for the weight given to the

  individual’s symptoms, be consistent with and supported by the evidence, and be clearly

  articulated so the individual and any subsequent reviewer can assess how the adjudicator evaluated

  the individual’s symptoms.” Id. An ALJ’s failure to adequately explain a credibility finding by

  discussing specific reasons supported by the record is therefore grounds for reversal. Terry v.

  Astrue, 380 F.3d 471, 477 (7th Cir. 2009). That said, the Court will only overturn an ALJ’s

  credibility finding if it is patently wrong. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018).



                                                 —7—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 8 of 11 Page ID #1594




         Roberson contends that the ALJ failed to explain how her testimony about her daily

  activities conflicted with the medical evidence. At bottom, Roberson argues that the ALJ erred by

  not addressing how she performed her daily activities. For example, the ALJ noted that Roberson

  was capable of “attending to her personal needs, preparing meals, performing household chores

  such as cleaning and laundry, shopping in stores, watching television, spending time with others,

  and using the Internet.” (Tr. 20). But although Roberson concedes that she performs household

  chores, she can only do them for “1 to 2 hours per day with small sit down breaks.” (Pl.’s Brief

  12). She therefore maintains that the ALJ’s synopsis of her daily activities was merely conclusory

  and failed to acknowledge the way she performs those tasks. The Court disagrees.

         Roberson’s argument hinges on an inaccurate reading of the ALJ’s decision and the

  controlling legal standard. First, Roberson contends that the ALJ erred by not “analyz[ing] all of

  the factors required under SSR 96-7p.” (Pl.’s Brief 11). But the Social Security Administration

  superseded SSR 96-7p with SSR 16-3p, which clarifies that ALJs need only address relevant

  factors. The ALJ’s decision to discredit Roberson’s testimony was not merely “because no medical

  evidence supported” her suggested limitation, as Roberson suggests. (Id. at 11). Rather, it was

  because her symptoms were “not entirely consistent with the medical evidence and other evidence

  in the record,” (Tr. 21) (emphasis added). Indeed, along with objective medical evidence showing

  that the third surgery succeeded, the ALJ pointed to other factors, such as Roberson’s statement

  that she experienced “significant improvement” after her 2016 surgery and her physician’s

  directive to return “as-needed.” (Id. at 21–22).

         The ALJ also considered Roberson’s hearing testimony. After waking up, Roberson bathes,

  cleans dishes, washes laundry, and watches television. (Tr. 54–55). Cf. Minnick v. Colvin, 775

  F.3d 929, 936–37 (7th Cir. 2015) (finding that an ALJ erred in assessing the claimant’s credibility




                                                —8—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 9 of 11 Page ID #1595




  by using boilerplate language and not meaningfully reviewing the evidence). True enough, “ ‘[a]n

  ALJ cannot disregard a claimant’s limitations in performing’ daily activities.” Mauser v. Colvin,

  838 F.3d 905, 913 (7th Cir. 2016) (quoting Moss v. Astrue, 555 F.3d 556, 562 (7th Cir. 2009)).

  But rather than point to her recent sworn statements, Roberson directs the Court to assessments

  submitted three-to-four years prior that allege “difficulty with common functional abilities

  including lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, and climbing

  stairs.” (Tr. 20). Still, the ALJ explicitly discussed those assessments at the onset of the Step 4

  analysis. (Id.). And after dedicating the next several pages to revealing several sources of

  seemingly contradictory evidence, the ALJ ultimately determined that Roberson’s outdated

  assessments did not accurately depict the intensity of her symptoms. (Id. at 21–25). This included

  medical evidence, physicians’ notes, and Roberson’s own statements. (Id.). It is not for this Court

  to reweigh the evidence, only determine whether the ALJ supported the decision with substantial

  evidence and proper application of the governing law. And after reviewing the administrative

  transcript, the Court finds that the ALJ’s credibility determination was not patently wrong.

             C. The Weight Given to the Consultative Examiners’ Opinions Turned on
                Substantial Evidence

         An ALJ may order a consultative examiner to analyze a claimant “when the record as a

  whole is insufficient to support a determination . . . .” 20 C.F.R. § 416.919a(b). Because medical

  records often provide little guidance about whether a claimant can work, consultants’ familiarity

  with the administrative process can prove helpful “to secure needed medical evidence.” Id. “An

  ALJ can reject an examining physician’s opinion only for reasons supported by substantial

  evidence in the record . . . .” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). But “[a]n ALJ

  should not rely on an outdated assessment if later evidence containing new, significant medical




                                                —9—
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 10 of 11 Page ID #1596




   diagnoses reasonably could have changed the reviewing physician’s opinion.” Moreno v.

   Berryhill, 882 F.3d 772, 728 (7th Cir. 2018).

          Roberson challenges the ALJ’s decision to give “some weight” to the assessments of the

   state agency medical consultants. She argues that the consultants’ opinions were unreliable

   because they were prepared before she underwent two more back surgeries, especially since “[t]he

   updated records . . . show the lack of improvement and the need for additional surgeries.” (Pl.’s

   Brief 14). Roberson therefore contends that the ALJ “played doctor” by only selecting opinions

   that supported her conclusion while disregarding evidence that suggested disability. (Id.). The

   Court disagrees.

          Again, Roberson ignores a plain reading of the ALJ’s decision. The ALJ only gave “some

   weight” to the consultants’ opinions, acknowledging that although they “generally appear

   supported by the record as of the time they were rendered,” they were outdated because Roberson

   had “since undergone two more operative procedures . . . .” (Tr. 23). The ALJ therefore found that

   Roberson is “more limited than determined by these consultants.” (Id.) (emphasis added). The ALJ

   then described how Roberson’s “slight left lower extremity weakness” precludes her “from

   hazards and excessive vibration to prevent exacerbation of her symptoms”—a limitation not found

   by any of the examiners. (Id.). The ALJ’s decision was hardly a wholesale adoption of the

   consultants’ opinions; it recognized their deficiencies and gave them limited weight. The ALJ was

   not “playing doctor” simply because Roberson disagrees with the conclusion.

              D. The ALJ Properly Considered Roberson’s Applications as Seeking an Open
                 Award

          A claimant can argue that although he was once disabled and entitled to benefits, she has

   since recovered. The law provides that if the claimant was indeed disabled for a period of at least

   twelve months, then he is entitled to Social Security benefits for that period. 20 C.F.R. § 404.320.



                                                — 10 —
Case 3:19-cv-00389-JPG-MAB Document 29 Filed 06/10/20 Page 11 of 11 Page ID #1597




   This is called a “closed period” of disability. See Dianna Cannon, 1 Soc. Sec. Disab. Claims § 8:9

   (2019).

             Roberson argues in one sentence that the ALJ erred by “fail[ing] to consider whether [she]

   was disabled for a closed period . . . between January 2015 and August 2016.” (Pl.’s Brief 10). But

   nothing in the record suggests that Roberson sought benefits for a closed period of disability. If

   anything, her initial application explicitly stated that she did not claim a closed period. (Tr. 241).

   And her Notice of Amended Onset made no indication that was changing. (Id. at 240). What’s

   more, “perfunctory and underdeveloped arguments, and arguments that are unsupported by

   pertinent authority, are waived . . . .” United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir.

   1991). In other words, the Court will not remand the ALJ’s decision based on an unsupported, one-

   sentence allegation.

                                        III.     CONCLUSION

             The Court AFFIRMS the Commissioner of Social Security’s disability decision.

             IT IS SO ORDERED.

   Dated: Wednesday, June 10, 2020
                                                          S/J. Phil Gilbert
                                                          J. PHIL GILBERT
                                                          UNITED STATES DISTRICT JUDGE




                                                 — 11 —
